DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The cross reference to the co-pending application should be update to refer to the US patent since it has been patented.   
Appropriate correction is required.
Claim Objections
Claim 30 objected to because of the following informalities: The claim lacks punctuation; it is best understood that a period should follow “respectively.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to 
Claim 25 requires “said canopy  when in the furled position forms  a plane that is  substantially  parallel with said common plane.” The original disclosure fails to support the recitation. The specification describes the canopy being parallel when in an unfurled position. It is unclear how the canopy forms a plane when it is furled and rolled up.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 17, 19-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the canopy” and “the furled position to the unfurled position.” There is insufficient antecedent basis for these limitations in the claim. It is best understood that the claim should refer to --a canopy--, --a furled position-- and –an unfurled position--. Dependent claims are rejected for depending from rejected claim 1.
Claim 2 recites the limitations “the end brackets” and "said roller shaft.”  There is insufficient antecedent basis for these limitations in the claim.  
Claim 3 recites “a common plan;” it is unclear what is meant by the recitation.
Claim 7 recites “said first pivotal connection” which lacks antecedent basis in the claim.
Claims 9 and 10 recite “first and second lateral arms” which lacks antecedent basis in the claim.
Claim 17 recites “a surface structure at spaced lateral locations first and second articulating arms…” It is unclear what is meant; should a comma or semi colon be placed between “locations” and “first and second articulation arms”? Dependent claims are rejected for depending from rejected claim 17.
Claim 17 recites “that support said canopy is in the unfurled position.” The language is unclear and it is unclear what is meant.
Claim 19 recites “the roller tuber.” It is unclear what the roller tuber is; Examiner best understands that the recitation is a typographical error and should refer to the roller tube. Dependent claims are rejected for depending from rejected claim 19. 
Claims 23, 26 and 27 recite “said first and second lateral arms” which lacks antecedent basis in the claims.
The claims are replete with errors and instances of indefiniteness; Applicant should carefully review claims for grammatical accuracy and ensure proper antecedent basis is given for all terms.
In view of the 112 issues discussed above the claims have been examined as best understood.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-10, 17, 19, 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,469,997. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same subject matter in different terms.
Claims 1-10, 17, 19-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,385,574. Although the claims at they recite the same subject matter in different terms.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 17, 19-24, 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frey (US6,273,172).
Regarding claim 1, as best understood, Frey discloses a lateral arm awning assembly comprising:
first and second articulating arms (left and right 18) having first and second ends, said first ends of said articulating arms being mounted upon assembly to a support surface (via 74) at separate lateral locations, the first ends each comprising separate pivoting mounting structures (arms 18 are pivotally mounted on 74; Frey: Figures 1, 2, 9, 10) for forming a first pivotal connection with said first and second articulating arms; and 
a roller tube (16) coupled to a second pivotal connection (via 30) to said second ends (78, 150) of said first and second articulating arms (18) (Frey: Figure 4);
said first and second articulating arms (18) being independent structures (each arm is independent from each other); 

 Regarding claims 2 and 5, as best understood, wherein end brackets support a device comprising a drive motor (Frey: col 1, lines 60-62) that drives said roller tube for furling and unfurling said canopy. 
Regarding claim 3, as best understood, said first and second articulating arms (18) comprise first and second proximal arms coupled to first and second distal arms, respectively, via first and second arm elbows, said proximal arms comprising the first end of the distal arms comprising the second end, the proximal arms residing in a common plane with the distal arms when the canopy is in the furled position (Frey: Figure 1). 
Regarding claim 4, a proximal clip coupled to the first proximal arm (76) and a distal clip coupled to the first distal arm (80) and an actuator (182) linked between the proximal clip and the distal clip (clips at 188 and 190), wherein actuation of the actuator  extends the first and second articulating arms away from the mounting surface by pivoting the  first and second proximal arms away from the first and second distal arms about the first and second arm elbows to move the roller tube from the furled to the  unfurled position.
Regarding claim 6, said separate pivoting mounting structures forming a first pivotal connection on said first ends of said first and second articulating arms are pivotally fixedly attached to a support structure during use (Frey: Figures 1-3).
Regarding claim 7, as best understood, a first pivotal connection on said first ends of said first and second articulating arms are pivotally fixed to respective mounting brackets (74), said mounting brackets being laterally spaced from each other.
Regarding claim 8, said mounting brackets (74) comprise independent structures.
Regarding claim 9, as best understood, Frey further discloses first and second springs (216) coupled to respective first and second lateral arms (18), said first and second springs (216) providing tension to said canopy during furling and unfurling of the awning assembly.
Regarding claim 10, as best understood, said first and second lateral arms (18) comprise an extruded tube having a central cavity formed by a plurality of sidewalls, wherein one of said plurality of sidewalls includes a channel extending along the length of said first and second lateral arms for supporting and concealing said first and second springs (216) when said canopy is in a furled position.
Regarding claim 17, as best understood Frey discloses a lateral arm awning assembly comprising:
first and second mounting plates (74) mounted upon installation directly to a surface structure at spaced lateral locations; 
first and second articulating arms (18) each including a proximal arm pivotably connected to a distal arm (76 and 78), said proximal  arm of each of  said first and second articulating arms comprising separate pivoting mounting structures (74) for forming a pivotally fixed connection with said first and  second mounting plates (74) (Frey:  Figures 1-3 and 10);
a roller tube (16) coupled to the distal arms (78 of 18) via pivotally fixed connections (Frey: Figure 4) during operation to the lateral arm awning assembly;
said roller tube supporting a canopy (14) coupled to a roller shaft (30), where the roller tube further supports a device (drive motor) that drive said roller shaft for furling and unfurling said canopy; 
said first and second articulating arms (18) residing in a common plane when  the canopy is in the furled position (Frey: Figure 1) such that said first and second distal arms are disposed to  remain substantially parallel with said first and proximal arms when the canopy is in the furled position (when the canopy is retracted and in the furled position as shown in Figure 1, 
Regarding claim 26, as best understood, said first and second articulating arms comprise a sole support for said canopy.
Regarding claim 27, sad best understood, said first and second articulating arms further comprise central cavities, respectively, the central cavities are formed by a plurality of sidewalls, wherein one of said plurality of sidewalls includes a channel extending along the length of said first and second articulating arms for supporting and concealing a first and second actuator (216) when said canopy is in a furled position (Frey: Figure 1 and 20).
Regarding claim 19, as best understood, Frey discloses a lateral arm awning assembly comprising: 
first and second mounting plates (74) mounted upon installation directly to a surface at separate lateral locations;
 first and second articulating arms (18) each including a proximal arm pivotably connected to a distal arm, said proximal arm of each of said first and second articulating arms comprising separate pivoting mounting structures for forming a pivotally fixed connection with said first and second mounting plates;  Page 7 of 14 Att'y Docket No.: 
SF-023803 US CON 2a roller tube (16), the roller tube coupled to respective distal arms via pivotally fixed connections during operation to the lateral arm awning assembly; 
said roller tube supporting a canopy (14), coupled to a drive motor that actuates furling and unfurling of said canopy, said drive motor supported by the first and second articulating arms in the unfurled position (Frey: Figure 4), wherein the proximal arms are disposed to remain substantially parallel with respective distal arms when the canopy is in a furled position (Frey: Figure 1); and said lateral arm awning assembly being supported solely by said first and second articulating arms when said canopy is in the unfurled position, said first and second articulating arms comprising independent structures.  
Regarding claim 20, Frey discloses first and second actuators (216) coupled to the first and second articulating arms, respectfully, the first and second actuators are disposed to remain substantially parallel with a plane in which the first and second articulating arms reside when the canopy is in the furled position.
Regarding claim 23, said first and second lateral arms (18) further comprise a central cavity formed by a plurality of sidewalls, wherein one of said plurality of sidewalls includes a channel extending along the length of said first and second lateral arms for supporting and concealing a first and second actuator (216) when said canopy is in a furled position.  
Regarding claim 24, wherein said first and second mounting plates (74) comprise independent structures.
Regarding claim 20, according to a second interpretation, Frey discloses first and second actuators (182) coupled to the first and second articulating arms, respectfully, the first and second actuators are disposed to remain substantially parallel with a plane in which the first and second articulating arms reside when the canopy is in the furled position. Regarding claims 21 and 22, wherein a proximal clip is coupled to the first proximal arm and a distal clip is coupled to the first distal arm (clips at 188 and 190) and wherein an actuator (182) is linked between the proximal clip and the distal clip.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344.  The examiner can normally be reached on Mon-Thu 7am-4:30pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Johnnie A. Shablack/Primary Examiner, Art Unit 3634